DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2021 has been entered.

Claim Objections
Claims 1, 2, 4, 6, 9-12, 14-18 and 20 objected to because of the following informalities: Claim 1, lines 9, 12, and 14, claim 2, line 1, claim 4, line 1, claim 6, line 1, claim 9, lines 1-2, claim 10, line 1, claim 11, lines 5, 7, and 18, claim 12, lines 1-2, claim 14, lines 1-2, claim 15, lines 1-2, claim 16, lines 1-2, claims 17, lines 10, 12, and 24, claim 18, lines 1-2, and claim 20, lines 1-2 each recite “the optical film” which should be “the polarization rotary optical film”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-7, 10-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (WO 2017/094581 A1) in view of Hirono et al. (US 2007/0164262 A1 cited in IDS). It is noted that when utilizing Tao et al., the disclosures of the reference are based on US 2018/0275505 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Tao et al. are found in US ‘505. 

Regarding claims 1, 2, 4-6, 10-12, 15 and 16, Tao et al. disclose a transparent screen sheet comprising a glass plate 30 (rigid substrate), a bonding layer 31 comprising polyvinyl butyral (first polymer layer), a first resin film 70 comprising cyclic olefin polymer, a second resin film 70 comprising cyclic olefin polymer, a bonding layer 41 comprising polyvinyl butyral (second polymer layer) and a glass plate 40 (rigid substrate) (see Abstract and paragraphs 0026, 0028, 0033, 0035, 0039, 0040, 0077). The first resin film 70 and the second resin film 70 can each have retardation of one-fourth of the wavelength of the light or less (see paragraph 0075). Accordingly, first resin film 70 and second resin film 70 together read on polarization rotary optical film comprising two quarter wave plates or a polarization rotary optical comprising half wave plate given that two quarter plates together make half wave plate. The half wave plate (1/2 * ) falls within the in-plane retardation (Re) of (3/8 * ) to (5/8 * ) when n is 0. The resin film 70 can be a biaxially stretched film stretched in longitudinal direction (machine direction) and transverse direction (cross direction) (see paragraph 0080).
 The bonding layer 31 (first polymer layer), a first resin film 70, a second resin film 70 and bonding layer 41 (second polymer layer) together read on interlayer, wherein bonding layer 31 (first polymer layer) is in direct contact with glass plate 30 and first resin film 70 (optical film), and bonding layer 41 (second polymer layer) is in direct contact with glass plate 40 and second resin film 70 (optical film). The transparent screen sheet can be a windshield (see paragraph 0074). The transparent screen sheet displays images projected from a front side of the transparent screen sheet and/or a rear side of the transparent sheet to a user on the front side to view a rear background behind the rear side (see Abstract).
Tao et al. do not disclose the optical film has presently claimed properties (i) to (iv).
Hirono et al. disclose that by using a transparent resin film obtained from a cyclic olefin based resin-containing material as a retardation film, a wavelength plate (retardation plate) having especially excellent heat resistance and stability of a retardation and the like is obtained (see paragraph 0016). The glass transition temperature (Tg) of cyclo olefin based resin can be 
In light of motivation for using cyclic olefin resin having glass transition temperature of 110 to 350 C disclosed by Hirono et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use cyclic olefin resin having glass transition temperature of 110 to 350 C in Tao et al. in order to obtain excellent heat resistance and stability of a retardation as well as to reduce a change of the characteristics and to reduce thermal degradation of resin, and thereby arrive at the claimed invention.
Further, Hirono et al. disclose cyclic olefin based resin can be biaxially stretched (see paragraph 0187). The stretch ratio can be 1.01 to 10 times (see paragraph 0191). When the stretch ratio exceeds 10 times, the control of the retardation becomes difficult (see paragraph 0191).
In light of motivation for using cyclic olefin resin that is biaxially stretched and stretch ratio of 1.01 to 10 times disclosed by Hirono et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use cyclic olefin resin that is biaxially stretched and has stretch ratio of 1.01 to 10 times in Tao et al. in order to control retardation easily, and thereby arrive at the claimed invention. The stretch ratio of 1.0 to 10 times overlap with dimension change of less than 2.5% in at least one of machine direction and cross machine direction, dimension change of less than 2.5% in both the machine direction and cross direction, and absolute value of difference between machine direction dimension change and cross machine direction dimension change of less than 2.5%.
Alternatively, given that the optical film of Tao et al. in view of Hirono et al. is identical to that presently claimed, it is inherent or obvious that the optical film of Tao et al. in view of Hirono et al. has presently claimed properties (ii)-(iv).

Regarding claims 7 and 13, Tao et al. in view of Hirono et al. disclose the windshield as set forth above. Tao et al. in view of Hirano et al. do not disclose windshield having presently claimed property. However, given that the windshield of Tao et al. in view of Hirano et al. is identical to that presently claimed, it is inherent or obvious that the windshield of Tao et al. in view of Hirano et al. has presently claimed property. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (WO 2017/094581 A1) in view of Hirano et al. (US 2007/0164262 A1 cited in IDS) as applied to claim 1 above, further in view of Yano et al. (WO 2017/110782 A1). It is noted that when utilizing Yano et al., the disclosures of the reference are based on US 2018/0257342 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Yano et al. are found in US ‘342.

Regarding claim 8, Tao et al. in view of Hirano et al. disclose the windshield as set forth above. Tao et al. in view of Hirano et al. do not disclose at least one of the first polymer layer (bonding layer 31) and the second polymer layer (bonding layer 41) is a multiple layer polymer.
Yano et al. disclose an interlayer formed with multiple layers having different hardness including a three layer structure comprising a soft core layer sandwiched between a pair of hard outer layers increases damage resistance performance and noise blocking performance of laminated glass (see Abstract and paragraph 0081). The hard outer layers and soft core layer can comprise polyvinyl butyral resin (see paragraph 0082). Accordingly, Yano et al. disclose multiple layer polymer comprising hard outer layer comprising polyvinyl butyral resin/soft core layer comprising polyvinyl butyral resin/hard outerlayer comprising polyvinyl butyral resin.
In light of motivation for using multiple layer polymer comprising hard outerlayer comprising polyvinyl butyral resin/soft core layer comprising polyvinyl butyral resin/hard outerlayer comprising polyvinyl butyral resin disclosed by Yano et al. as described above, it .

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (WO 2017/094581 A1) in view of Hirano et al. (US 2007/0164262 A1 cited in IDS) as applied to claim 1 and 11 above, further in view of Lu et al. (US 2016/0159051 A1).

Regarding claims 9 and 14, Tao et al. in view of Hirano et al. disclose the windshield as set forth above. Further, Tao et al. disclose bonding layer 31 (first polymer layer) and bonding layer 41 (second polymer layer) can be plasticized polyvinyl acetal (see paragraph 0035). That is, bonding layer 31 (first polymer layer) and bonding layer 41 (second polymer layer) comprise plasticizer in combination with polyvinyl acetal.
Tao et al. in view of Hirano et al. do not disclose bonding layer 31 (first polymer layer) and/or bonding layer 41 (second polymer layer) comprise plasticizer as presently claimed.
Lu et al. disclose interlayer comprising thermoplastic polymer such as polyvinyl acetal resin and RI balancing agent (refractive index balancing agent) (see Abstract and paragraph 0014, 0043, 0045). The RI balancing agent increases or reduces the refractive index of resin or layer, which improves optical properties of the interlayer (see paragraph 0043). The RI balancing agent can be liquid RI balancing agent such as high RI plasticizer (see paragraph 0060). The high RI plasticizer can be benzoates (see paragraphs 0061, 0062, 0063).
In light of motivation for using high RI plasticizer such as benzoates disclosed by Lu et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use high RI plasticizer such as benzoates as the plasticizer in the bonding layer 31 (first polymer layer) and/or the bonding layer 41 (second polymer layer) in Tao et al. in view of Hirano et al. in order to increase or reduce the refractive index of resin or layer, which improves optical properties of the interlayer, and thereby arrive at the claimed invention.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (WO 2017/094581 A1) in view of Hirano et al. (US 2007/0164262 A1 cited in IDS) and Lu et al. (US 2016/0159051 A1). It is noted that when utilizing Tao et al., the disclosures of the reference are based on US 2018/0275505 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Tao et al. are found in US ‘505.

Regarding claims 17-18 and 20, Tao et al. disclose a transparent screen sheet comprising a glass plate 30 (rigid substrate), a bonding layer 31 comprising polyvinyl butyral (first polymer layer), a first resin film 70 comprising cyclic olefin polymer, a second resin film 70 comprising cyclic olefin polymer, a bonding layer 41 comprising polyvinyl butyral (second polymer layer) and a glass plate 40 (rigid substrate) (see Abstract and paragraphs 0026, 0028, 0033, 0035, 0039, 0040, 0077). The first resin film 70 and the second resin film 70 can each have retardation of one-fourth of the wavelength of the light or less (see paragraph 0075). Accordingly, first resin film 70 and second resin film 70 together read on polarization rotary optical film comprising two quarter wave plates or a polarization rotary optical comprising half wave plate given that two quarter plates together make half wave plate. The half wave plate (1/2 * ) falls within the in-plane retardation (Re) of (3/8 * ) to (5/8 * ) when n is 0. The resin film 70 
 The bonding layer 31 (first polymer layer), a first resin film 70, a second resin film 70 and bonding layer 41 (second polymer layer) together read on interlayer, wherein bonding layer 31 (first polymer layer) is in direct contact with glass plate 30 and first resin film 70 (optical film), and bonding layer 41 (second polymer layer) is in direct contact with glass plate 40 and second resin film 70 (optical film). The transparent screen sheet can be a windshield (see paragraph 0074). The transparent screen sheet displays images projected from a front side of the transparent screen sheet and/or a rear side of the transparent sheet to a user on the front side to view a rear background behind the rear side (see Abstract).
Tao et al. do not disclose the optical film has presently claimed properties (i) to (iv). Tao et al. do not disclose bonding layer 31 (first polymer layer) and bonding layer 41 (second polymer layer) comprise plasticizer as presently claimed.
Hirono et al. disclose that by using a transparent resin film obtained from a cyclic olefin based resin-containing material as a retardation film, a wavelength plate (retardation plate) having especially excellent heat resistance and stability of a retardation and the like is obtained (see paragraph 0016). The glass transition temperature (Tg) of cyclo olefin based resin can be 110 to 350 C to reduce a change of the characteristics and to reduce thermal degradation of resin (see paragraph 0169).
In light of motivation for using cyclic olefin resin having glass transition temperature of 110 to 350 C disclosed by Hirono et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use cyclic olefin resin having glass transition temperature of 110 to 350 C in Tao et al. in order to obtain excellent heat resistance and stability of a retardation as well as to reduce a change of the characteristics and to reduce thermal degradation of resin, and thereby arrive at the claimed invention.
Further, Hirono et al. disclose cyclic olefin based resin can be biaxially stretched (see paragraph 0187). The stretch ratio can be 1.01 to 10 times (see paragraph 0191). When the stretch ratio exceeds 10 times, the control of the retardation becomes difficult (see paragraph 0191).
In light of motivation for using cyclic olefin resin that is biaxially stretched and stretch ratio of 1.01 to 10 times disclosed by Hirono et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use cyclic olefin resin that is biaxially stretched and has stretch ratio of 1.01 to 10 times in Tao et al. in order to control retardation easily, and thereby arrive at the claimed invention. The stretch ratio of 1.0 to 10 times overlap with dimension change of less than 2.5% in at least one of machine direction and cross machine direction, dimension change of less than 2.5% in both the machine direction and cross direction, and absolute value of difference between machine direction dimension change and cross machine direction dimension change of less than 2.5%.
Alternatively, given that the optical film of Tao et al. in view of Hirono et al. is identical to that presently claimed, it is inherent or obvious that the optical film of Tao et al. in view of Hirono et al. has presently claimed properties (ii)-(iv).
Tao et al. in view of Hirano et al. do not disclose bonding layer 31 (first polymer layer) and bonding layer 41 (second polymer layer) comprise plasticizer as presently claimed.
Lu et al. disclose interlayer comprising thermoplastic polymer such as polyvinyl acetal resin and RI balancing agent (refractive index balancing agent) (see Abstract and paragraph 0014, 0043, 0045). The RI balancing agent increases or reduces the refractive index of resin or layer, which improves optical properties of the interlayer (see paragraph 0043). The RI balancing agent can be liquid RI balancing agent such as high RI plasticizer (see paragraph 0060). The high RI plasticizer can be benzoates (see paragraphs 0061, 0062, 0063).
In light of motivation for using high RI plasticizer such as benzoates disclosed by Lu et al. as described above, it therefore would have been obvious to one of the ordinary skill in the 

Regarding claim 19, Tao et al. in view of Hirono et al. and Lu et al. disclose the windshield as set forth above. Tao et al. in view of Hirano et al. and Lu et al. do not disclose windshield having presently claimed property. However, given that the windshield of Tao et al. in view of Hirano et al. and Lu et al. is identical to that presently claimed, it is inherent or obvious that the windshield of Tao et al. in view of Hirano et al. and Lu et al. has presently claimed property.

Response to Arguments
Applicant's arguments filed 09/08/2021 have been fully considered. In light of amendments, new grounds of rejections are set forth above. All arguments are moot in light of new grounds of rejections.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karagiannis et al. (US 2016/0159044 A1) disclose a multilayer interlayer structure comprising a first polyvinyl acetal layer comprising a polyvinyl acetal resin (first polymer layer), a cellulose ester layer (CE layer) comprising cellulose esters (optical film) and a second polyvinyl acetal layer comprising a polyvinyl acetal resin (second polymer layer), wherein the cellulose ester layer is in direct contact with the first polyvinyl acetal layer and the second polyvinyl acetal layer (see Abstract and page 16, claims 1 and 2). The CE layer has a glass transition . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/KRUPA SHUKLA/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787